The motion for leave to take additional testimony is granted, such testimony to be taken, however, in accordance with Rule 12, paragraph 2, of the rules of this Court, to be limited to the subject matter specified in the motion, and to be upon interrogatories presented and *570served upon the opposite party by the petitioner on or before the 1st day of June next, and upon cross-interrogatories to be filed on or before the 20th day of June next. The commission with the interrogatories for the taking of said testimony shall issue to the clerk of the Circuit Court of Appeals for the Second Circuit, and the interrogatories and the evidence taken shall be forwarded to this Court on or before the 1st day of September next. The costs of the commission, when incurred, shall be paid by the petitioner.
Mr. John M. Woolsey and Mr. W. H. McGrann, for petitioner, in support of the motion. Mr. Charles C. Burlingham, Mr. Ray Rood Allen and Mr. A. Howard Neely, for respondents, in opposition to the motion.